Appeal from an order of the Supreme Court at Special Term, entered June 2, 1980 in Schenectady County, which granted plaintiff’s motion for a protective order and denied defendants’ cross motion to compel disclosure. Plaintiff commenced this action seeking damages for personal injuries sustained as a result of the alleged negligence of the defendants. Defendants served a notice to produce seeking attending physician’s reports and records concerning the treatment of plaintiff by the attending physician identified in the bill of particulars with respect to the date of treatment specified therein. Plaintiff moved for a protective order and defendants cross-moved for an order directing plaintiff to provide authorization for inspection of the records and reports of the attending physician. Special Term granted plaintiff’s motion and denied defendants’ cross motion. This appeal ensued. Initially, plaintiff argues that attending physician’s reports are not discoverable. This court has recently decided to the contrary (Calhoun v Pickett, 77 AD2d 776, mot for lv to app granted 78 AD2d 717). We would also note that defendants’ notice to produce met the requirements of specificity found necessary by this court in Ciembroniewicz v Madigan Mem. Hosp. (72 AD2d 653). Accordingly, defendants were entitled to the relief sought (Calhoun v Pickett, supra). Order reversed, on the law and the facts, without costs; plaintiff’s motion for a protective order denied and defendants’ cross motion to. compel disclosure granted. Mahoney, P.J., Sweeney, Kane, Mikoll and Weiss, JJ., concur.